                                                                     Jan 19, 2021

                                                                s/ DarylOlszewski




                                                       .+   




+BOVBSZ BU1.




      Case 2:21-mj-00038-WED Filed 01/19/21 Page 1 of 11 Document 1
                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEIZURE WARRANT

       I, Matthew Rech III, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with Internal Revenue Service, Criminal Investigation (“IRS-

CI”) and have been so employed since February 2006. My responsibilities as a Special Agent

include the investigation of potential criminal violations of the Internal Revenue Code under Title

26 of the United States Code as well as related Title 18 and Title 31 offenses. In my career, I have

conducted multiple investigations involving money laundering and have obtained seizure warrants

for criminal proceeds and property involved in money laundering and Title 31 offenses. In the

course of those investigations, I have used various investigative techniques, including reviewing

physical and electronic evidence, and obtaining and reviewing financial records. In the course of

those investigations, I have also become familiar with techniques that criminals use to conceal the

nature, source, location, and ownership of proceeds of crime and to avoid detection by law

enforcement of their underlying acts and money laundering activities.

       2.      This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                                  PURPOSE OF AFFIDAVIT

       3.      I submit this affidavit in support of an application for a seizure warrant for a White

Mercedes S550 Sedan bearing VIN WDDNG9EB0DA528708.

       4.      Based on the facts set forth herein, I submit there exists probable cause to believe

Rolando Greer and Corey Lee have been involved in business email compromise (“BEC”)


                                                 1



         Case 2:21-mj-00038-WED Filed 01/19/21 Page 2 of 11 Document 1
schemes. A BEC scheme is a form of cybercrime that uses a fraudulent email to obtain funds from

an organization or business entity. The scheme typically targets employees in financial roles and

with access to entity funds within the victim organization. The fraudulent email will provide false

instructions regarding financial transactions in order to defraud the employee into sending money

or sensitive personal identifying data to the fraudster’s bank account.

       5.      Based on the facts set forth herein, I further submit that there exists probable cause

to believe that Rolando Greer purchased the White Mercedes S550 Sedan bearing VIN

WDDNG9EB0DA528708 with proceeds of the above described scheme in violation of 18 U.S.C

§ 1343, that said vehicle was involved in a money laundering transaction in violation of 18 U.S.C.

§1957 and 18 U.S.C. § 1956 (a)(1)(B)(i), and further that the vehicle is subject to civil forfeiture

under 18 U.S.C. §§ 981(a)(1)(A) and (C), including cross-references in § 981(a)(1)(C) to

18 U.S.C. §§ 1956(c)(7) and 1961(1), and criminal forfeiture under 18 U.S.C. §§ 981(a)(1)(C) and

982(a)(1) and 28 U.S.C. § 2461(c).

       6.      I am submitting this affidavit for the limited purpose of establishing probable cause

for the issuance of a seizure warrant., I have not included each and every act I know about this

investigation. Rather, I have set forth only the facts that I believe are necessary to establish

probable cause to support the issuance of a seizure warrant for the White Mercedes S550 Sedan

bearing VIN WDDNG9EB0DA528708.

                         FACTS SUPPORTING PROBABLE CAUSE

       7.      Company 1, located in Texas, is a distributor of electrical and power generator

parts. J.G. and K.R. are owners/partners of Company 1.

       8.      Company 2 is an electrical and lighting contractor also headquartered in Texas.

Company 2 purchases products from Company 1.

                                                 2



         Case 2:21-mj-00038-WED Filed 01/19/21 Page 3 of 11 Document 1
       9.     On June 24, 2019, a manager of Company 2 received an email purportedly from

J.G. of Company 1, stating that Company 1 had recently made upgrades to their billing system,

and that as of June 24, 2019, their bank account details changed for Automatic Clearing

House/Electronic Funds Transfer (“ACH/EFT”) payments. The email requested that Company 2

make the necessary changes to their billing system in order to avoid any delay in receiving

payments from Company 1. The email included a letter with Company 1’s letterhead and had

ACH/EFT instructions listing Bank of America (“BOA”) account ending in # 6337, routing #

081904808, account name (Company 1), and remittance email of J.G.’s email address. Company

2’s manager forwarded the new payment information to Company 2’s corporate vender relations

team, which processes ACH payments for Company 2’s invoices.

       10.    On June 27, 2019, a separate email exchange occurred between a representative of

Company 2 and someone utilizing K.R.’s email address (of Company 1) about when payment

would be made on a recent invoice. The Company 2 representative wrote that the recent Company

1 invoice was entered into the system and a check had been cut as payment. Someone utilizing

K.R.’s email address replied and requested that the Company 2’s check be cancelled, and that

Company 2 make payment according to the ACH/EFT instructions attached thereto, listing the

BOA account ending in # 6337, account name (Company 1), and the remittance email of J.G.’s

email address. Thereafter, the Company 2 representative forwarded the information to Company

2’s home office, which coordinates payments. The home office was able to cancel the check and

began to process the payments according to the new instructions purportedly from Company 1.

       11.    On or about June 28, 2019, Company 2 initiated an ACH/EFT transfer of $527,398

from Company 2’s bank account at BBVA Compass Bank to the BOA account ending in # 6337

specified in the new instructions purportedly from Company 1.

                                              3



        Case 2:21-mj-00038-WED Filed 01/19/21 Page 4 of 11 Document 1
       12.        A few days after processing the ACH transfer to BOA, an official from BOA

contacted Company 2 about the $527,398 transfer. A Company 2 representative confirmed to

BOA that the customer BOA identified as the receiver of the funds was not the intended receiver

of the ACH transfer.

       13.        The Company 2 representative then reached out to BBVA bank where the $527,398

ACH transfer originated. BBVA confirmed the receipt of the ACH by BOA and then attempted to

recall the funds from BOA. The BOA account ending in #6337 was closed on August 12, 2019,

and the remainder of $124,900.35 was sent back to Company 2’s BBVA bank account.

       14.        As part of the investigation, the owners/partners of Company 1 were contacted, and

they confirmed the following:

             a.      On July 9, 2019, Company 1 contacted Microsoft 365 Data Protection Support

                     Engineer Department, which confirmed that the two email accounts of J.G. and

                     K.R. had been compromised by use of a filter setup. According to Microsoft,

                     these email addresses were “hacked” to delete various legitimate emails from

                     the Company 1 owners/partners, and then the hackers would send out and

                     receive emails using the actual Company 1 partners’ email addresses. In

                     essence, the “hackers” were able to mask their identities and assume the email

                     identity of the partners of Company 1.

             b.      J.G. and K.R. stated that no one had permission to use the Company 1 name

                     and logo to misrepresent their company and change the payment method on

                     outstanding invoices to the BOA account ending in #6337.

             c.      According to Microsoft, email communications of the Company 1

                     owners/partners and various vendors were compromised between the

                                                  4



         Case 2:21-mj-00038-WED Filed 01/19/21 Page 5 of 11 Document 1
                  approximate dates of June 24, 2019, and July 8, 2019.

        15.   J.G. confirmed that he did not send the aforementioned email containing the “new”

billing system instructions to Company 2.

        16.   Records from BOA for the account ending in #6337 show that the account was

opened on September 17, 2018, in the name of Home Improvements by CL, LLC, with the owner

Corey Lee. Corey Lee’s Wisconsin-issued driver’s license was used as identifying information to

open the account. No email address was associated with this account.

        17.   Wisconsin Department of Financial Institutions has a listing for Home

Improvements by CL, LLC as being organized in 2008, but in delinquent status since 01/01/2020.

The registered agent is Corey G. Lee Sr. of 3324 N. Richards St., Milwaukee, WI 53212. It was

restored to good standing on 04/18/2018, but has been delinquent since 01/01/2020.

        18.   The company does not have much of an online presence beyond a lengthy bad

review from a remodel customer.

        19.   An opening deposit of $100 was made into BOA account ending in #6337 on

September 17, 2018, along with one additional $100 deposit. Then on 03/07/2019, the proceeds

of check #1007 in the amount of $38,200 were deposited into account #6337. Investigators traced

check #1007 as proceeds of another business email compromise scheme that occurred in March

2019.

        20.   As part of the investigation, investigators obtained the Internet Protocol “IP”

address used to log into the BOA bank accounts remotely. The IP addresses used to log into the

BOA “Home Improvements by CL LLC” account ending #6337 were 104.231.219.66 and

75.86.9.112. Internet service provider subscriber information records associated with these IP

addresses shows that IP address 104.231.219.66 was assigned from May 1, 2019, until September

                                               5



         Case 2:21-mj-00038-WED Filed 01/19/21 Page 6 of 11 Document 1
19, 2019, to Corey Lee, located at 4215 N. 51st Blvd., Milwaukee WI 53216, and email address

homeimproveimprovementbycl2014@gmail.com.

       21.    Charter Communications records indicate that IP address 75.86.9.112 was assigned

from March 5, 2018, to August 1, 2019, to Rolando Greer with a former address of 3404 N. 40th

St., Milwaukee, WI 53216, and email address Rogreer32@gmail.com.

       22.    Subscriber information from Google for email account Rogreer32@gmail.com

shows that the account was created on January 3, 2010, and lists the subscriber’s name as Rolando

Greer. The account lists a recovery email of Rogreer1971gl@yahoo.com.

       23.    On April 30, 20120 and October 7, 2020 Charter Communications, provided

current subscriber information for Rolando Greer as #027068312 with an address of 5290 N. 73rd

St. Milwaukee, WI 53218, telephone number 414-455-8116, and an email address of

rogreer32@gmail.com.

       24.    Wisconsin Electric Power company d/b/a We Energies residential account

application information was obtained on March 16, 2020, in the name of Rolando Greer for the

address of 5290 N. 73rd St. (Upper), Milwaukee, WI 53218 (acc. # 3211091989) and was activated

on 07/30/2019 after his previous service address of 3404 N. 40th St. (Upper), Milwaukee, WI was

terminated. This account in the name of Rolando Greer was confirmed by We Energies to be

current and active for the address of 5290 N. 73rd St. Milwaukee, WI 53218 as of the date of

November 24, 2020.

       25.    According to information obtained from the Wisconsin Department of Workforce

Development (DWD), Lee’s last reported income was the first quarter of 2007 when he had

$6,588.00 in income. Greer’s last quarter of reported income was the second quarter of 2007 when

$600.00 was reported for him. Therefore, as discussed below, based on their training and

                                               6



         Case 2:21-mj-00038-WED Filed 01/19/21 Page 7 of 11 Document 1
experience, and the investigation to date, case agents believe that Greer’s purchase of the White

Mercedes S550 Sedan bearing VIN WDDNG9EB0DA528708 was made using undeclared

income.

 MONEY LAUDERING TRANSACTION - PURCHASE OF 2013 MERCEDES USING
                   PROCEEDS OF BEC SCHEME

       26.    The BOA transactions of July 1, 2019, by Lee also include a cashier’s check in the

amount of $19,476 to payee Rolando Greer. This check was deposited into Educator’s Credit

Union (“ECU”) savings member/account ending in #7757. A total of $19,300 was then transferred

to checking member/account ending in #7757. A review of the checking and savings account

records associated with account ending in #7757 show that the accounts were opened on November

6, 2013, with the sole member listed as Rolando R. Greer of 3918 N. 37th St., Milwaukee, WI

53216 who provided a driver’s license as identification, and an associated email address of

Rogrrer32@yahoo.com.

       27.    The BOA transactions on July 1, 2019, by Lee also include a wire transfer in the

amount of $78,648 into the ECU business checking member/account ending in #4383, and a

cashier’s check in the amount of $57,000 to payee All City Limousine Services, which was

deposited into ECU savings member/account ending in #4383.

       28.    A review of records associated with the checking and savings account ending in

#4383 show that it was opened on April 27, 2017, in the name of All City Limousine Services,

LLC, with the sole member listed Rolando R. Greer. The email associated with this account was

rogreer32@gmail.com. Throughout July 2019, a total of $55,275.88 was transferred from the

business savings account ending in #4383 to the business checking account ending in #4383.




                                               7



          Case 2:21-mj-00038-WED Filed 01/19/21 Page 8 of 11 Document 1
       29.     The Wisconsin Department of Financial Institutions has a listing for All City

Limousine Services LLC. The registered agent is Rolando Greer of 9500 W. Debbie LN,

Milwaukee, WI 53224. It has an effective date of organization on 04/20/2017, but has been

delinquent since 04/01/2020. A limited online presence was found, and the posts and pictures are

limited and dated.

       30.     Throughout July 2019, a total of approximately $109,703.67 was transferred from

the ECU checking account ending in #4383 into ECU checking member/account ending in #7757

belonging to Rolando R. Greer. An additional $1,200 was transferred from ECU business savings

account ending in #4383 into ECU checking member/account ending in #7757. Throughout the

month of July 2019, a total of approximately $82,128.31 in cash/ACH withdrawals was made from

the ECU account ending in #7757, including a $27,400 cash withdrawal for an ECU cashier’s

check dated July 3, 2019, in the full amount of $27,400 to payee Lux Cars, with a remitter of

Roland R. Greer.

       31.     The ECU cashier’s check for $27,400 was cashed and deposited by Lux Cars of

Chicago, in connection with the July 3, 2019, purchase of a White Mercedes S550 Sedan bearing

VIN WDDNG9EB0DA528708 for a total of $27,488. A cash receipt of $89 was also provided to

Greer for the balance.

       32.     On October 8, 2020 an individual matching the description of Greer was observed

leaving the residential duplex of 5288 & 5290 N. 73rd St., Milwaukee, WI 53218 operating the

White Mercedes S550 Sedan bearing VIN WDDNG9EB0DA528708 with a WI registration

plate of AFT 9525.

       33.     I have seen the White Mercedes S550 Sedan bearing VIN

WDDNG9EB0DA528708 with a Wisconsin registration plate of AFT 9525 on many occasions

                                               8



         Case 2:21-mj-00038-WED Filed 01/19/21 Page 9 of 11 Document 1
during the previous months parked in the driveway of 5288 / 5290 N. 73rd St. Milwaukee, WI

53218.

         34.    According to records from the Wisconsin Department of Transportation, Wisconsin

plate (AFT 9525) is registered in the State of Wisconsin to Rolando Ray Greer, D.O.B 07-11-1971

with an address of 9500 W. Debbie Lane, Milwaukee, WI 53224. 1

         35.    Wisconsin Department of Transportation records received include a Wisconsin

Title Application (19200RC007-1) dated 07/19/2019 in the name of Rolando R GREER, D.O.B

07-11-1971.

         36.    Most recently, on the date of December 9, 2020 at approximately 6:45 A.M. the

White Mercedes S550 Sedan bearing VIN WDDNG9EB0DA528708 (WI AFT 9525) was

parked in front of the driveway of the detached garage of 5290 N. 73rd St., Milwaukee WI 53218.

I also observed an empty cardboard box that was placed next to the garbage can at the edge of the

common sidewalk next to the driveway of 5290 N. 73rd St., Milwaukee, WI 53218. The shipping

label was still affixed to the box and it was addressed to Rolando Greer of 5290 N. 73rd St.

Milwaukee, WI.

         37.    Two personal checks from ECU account ending in #7757 were also cleared in July

2019. These checks were made out to Home Improvements by CL, LLC (Check #1177 in the

amount of $9,800 and Check #1178 in the amount of $10,200). These two personal checks were

deposited into ECU checking account ending in #1697. A review of records associated with the

savings/checking account ending in #1697 showed that the account was opened on March 21,




1
 Database research indicates that 9500 W. Debbie Lane, Milwaukee, WI 53224 is owned by Clarence Greer, Sr.
D.O.B 03/25/29. This address is also used by Greer as a business address for All City Limousine.

                                                      9



          Case 2:21-mj-00038-WED Filed 01/19/21 Page 10 of 11 Document 1
2019, in the name of Home Improvements by CL, LLC, with Corey Lee identified as the CEO of

the business and only responsible member for the account. The July 1, 2019 beginning balance for

the ECU checking account ending in # 1697 was $142.19, and the savings account beginning

balance for this account was $5.36. The email address associated with the opening this account

was clhomeimprovements@att.net.

        38.     On July 10, 2019, an additional $7,000 cash deposit was made into the ECU account

ending in #1697. During the month of July 2019, a total of approximately $24,141 in debit/ATM

withdrawals were conducted on this account. Included in these debits were airline charges and

various debit transactions in Miami, Florida.

                                           CONCLUSION

        39.     Based on the forgoing, I submit that there exists probable cause to believe that:

Rolando GREER purchased the White Mercedes S550 Sedan bearing VIN

WDDNG9EB0DA528708 with proceeds of the above described scheme in violation of 18

U.S.C. § 1343, 18 U.S.C. §1957 and 18 U.S.C. § 1956 (a)(1)(B)(i) and the vehicle is subject to

civil forfeiture under 18 U.S.C. §§ 981(a)(1)(A) and (C), including cross-references in

§ 981(a)(1)(C) to 18 U.S.C. §§ 1956(c)(7) and 1961(1), and criminal forfeiture under 18 U.S.C.

§§ 981(a)(1)(C) and 982(a)(1) and 28 U.S.C. § 2461(c).

        40.     I further submit that the White Mercedes S550 Sedan bearing VIN

WDDNG9EB0DA528708 is subject to seizure under both civil seizure, 18 U.S.C § 981(b), as

well as the criminal seizure statutes, 18 U.S.C § 982(b)(1) and 21 U.S.C § 853(f).

        41.     Because a vehicle is mobile and can be easily transferred, hidden, damaged, or

destroyed, I submit that a restraining order issued under 21 U.S.C. § 853(e) would be insufficient

to assure the availability of this vehicle in its current condition for forfeiture.

                                                   10



         Case 2:21-mj-00038-WED Filed 01/19/21 Page 11 of 11 Document 1
